Citation Nr: 1523153	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31.

2.  Entitlement to service connection for left shoulder impingement, bursitis, and acromioclavicular (AC) joint arthritis (non-dominant).

3.  Entitlement to service connection for left knee patellofemoral pain syndrome.

4.  Entitlement to service connection for a bilateral foot disorder, to include bilateral plantar fasciitis, pes planus, equinus, and heel xerosis.

5.  Entitlement to service connection for deformity on the chest due to gynecomastia surgery.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease, C6-7 with spondylosis.
8.  Entitlement to an initial disability rating in excess of 30 percent for left upper extremity radiculopathy (non-dominant).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 through January 1987.  His period of service from August 9, 1978 through May 16, 1985 was under honorable conditions; however, his period of service from May 17, 1985 through January 5, 1987 is considered to have been under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which granted service connection for cervical spine degenerative disc disease at C6-7 with spondylosis with a 10 percent initial disability rating and left upper extremity radiculopathy with a 30 percent initial disability rating, both effective from May 28, 2009; and denied service connection for claimed left shoulder, left knee, bilateral foot, chest deformity, and right hip disabilities.  A timely appeal was perfected by the Veteran in which he challenged the assigned initial disability ratings for his service-connected cervical spine and left upper extremity disabilities, and the RO's denials of service connection for left shoulder, left knee, bilateral foot, chest deformity, and right hip disabilities.

The Veteran testified during a January 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

Subsequent to the Veteran's hearing, the Board received additional evidence that was accompanied by waivers of review by the agency of original jurisdiction (AOJ), executed validly under 38 C.F.R. § 20.1304(c).  This evidence is also associated with the claims file and has been reviewed as part of the record on appeal.

During development of this appeal, the RO issued a January 2013 rating decision that awarded a higher 20 percent initial disability rating, also effective May 28, 2009, for the Veteran's cervical spine disability.  In a November 2012 Statement of the Case, the RO granted a higher 10 percent initial disability rating for the Veteran's cataracts.  The Veteran has not expressed satisfaction with that partial grant.  Accordingly, the Board presumes that he is seeking the maximum available benefit for his cervical spine disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also initially included the issue of the Veteran's entitlement to service connection for PTSD; however, that issue was withdrawn by the Veteran in a November 2013 VA Form 21-4138 statement.  As such, that issue does not remain on appeal before the Board.

The Veteran's claims file is maintained electronically on VA's Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as the evidentiary record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31; service connection for deformity of the chest due to gynecomastia surgery; service connection for left shoulder impingement, bursitis, and AC joint arthritis; an initial disability rating in excess of 30 percent for left upper extremity radiculopathy; and, a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active duty service under honorable conditions from August 9, 1978 through May 16, 1985.

2.  The Veteran has left knee degenerative joint disease and patellofemoral syndrome that was sustained during his period of honorable active duty service.

3.  The Veteran has bilateral pes planus that was sustained during his period of honorable active duty service.

4.  The Veteran has right hip degenerative joint disease and impingement that was as likely as not resulted from altered body mechanics that were caused by his service-connected thoracolumbar strain with degenerative disc disease. 

5.  The Veteran's cervical spine degenerative disc disease with spondylosis has been manifested by chronic pain, stiffness, fatigability, incoordination, weakness, diminished cervical spine forward flexion to no less than 40 degrees with limitations of pain during motion being considered, IVDS, and combined cervical spine motion to no less than 270 degrees; however, has not been manifested by ankylosis or required any physician prescribed bed rest.

CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative joint disease and patellofemoral pain syndrome are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for right hip degenerative joint disease and impingement are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease, C6-7, with spondylosis, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In relation to the issues of the Veteran's entitlement to service connection for left knee patellofemoral pain syndrome; bilateral foot disorder, to include plantar fasciitis, pes planus, equinus, and heel xerosis; and, a right hip disorder, no further notification or assistance in developing the facts pertinent to those limited matters is required at this time, given the favorable action being taken below as to those issues.  Indeed, any such action would result only in delay.

Regarding his claim for service connection for left shoulder impingement, bursitis, and AC joint arthritis, a pre-rating June 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter also notified the Veteran of the process by which a disability rating and an effective date are assigned for newly service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's May 2010 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay statements, service personnel records, service treatment records, VA treatment records, and identified and relevant private treatment records have been associated with the claims file.  During the course of this appeal, the Veteran was afforded a VA examination of his left shoulder in November 2012 to ascertain the nature of the Veteran's disability and to determine whether it is related in any way to his honorable period of active duty service.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed left shoulder disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Also, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Clarification of Character of Discharge Determination

The Veteran's DD Form 214 reflects that the Veteran had active duty service from August 1978 through January 1987.  The DD 214 notes that the Veteran earned two awards of the Good Conduct Medal as well as the Army Commendation Medal.  His personnel records show that he originally enlisted for a period of 3 years with service commencing on August 9, 1978.  Prior to the expiration of his initial period of enlistment, he reenlisted for another period of 3 years commencing on March 26, 1981.  This period of enlistment was extended several times to February 25, 1986.  Prior to expiration of this second period of enlistment, the Veteran was discharged for promotion eligibility.  He immediately reenlisted on May 17, 1986 for a period of 4 years.  However, prior to the expiration of his commitment, the Veteran was discharged by reason of the sentence of a general court martial on January 1987.  

A July 1996 VA Administrative Decision expresses that the Veteran's service from August 9, 1978 through August 8, 1981 was performed under honorable conditions; however, his service from August 9, 1981 through January 5, 1987 was performed under dishonorable conditions and is considered a bar to VA benefits under 38 C.F.R. § 3.12(c)(2) and 38 U.S.C.A. § 5303(a).  Despite the foregoing expressed determination, the Administrative Decision provides a table summary of the Veteran's service which shows that the Veteran performed periods of obligated service from August 9, 1978 through May 16, 1985 under honorable conditions, but was discharged on January 5, 1987 from his period of obligated service beginning from May 17, 1985 under conditions other than honorable.  

Subsequent to the 1996 VA Administrative Decision, the service department issued a correction to the Veteran's military records.  A July 1998 DD Form 215 expresses that the Veteran's DD Form 214 should read that the Veteran had continuous honorable service from August 9, 1978 through May 16, 1985.

The Board notes that VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2014).   

The designation of the discharge by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

In the present case, the Veteran separated from active duty briefly in May 1985 to accept a promotion with reenlistment the following day.  While the Veteran did not complete his second period of reenlistment (March 1981 to February 1986) before reenlisting, the service department has, through the DD 215, made a specific determination that the Veteran's period of service from August 1978 to May 1985 is honorable.  The Board is bound by this determination.  

In view of the foregoing, the Board finds that the Veteran is barred from VA benefits for disabilities arising out of injuries, illnesses, and events that occurred during the period of the Veteran's service from May 17, 1985 through January 5, 1987; however, is not barred from VA benefits for disabilities arising out of the Veteran's service before May 17, 1985.  38 C.F.R. § 3.12.  

	B.  Left Knee

In his claims submissions, the Veteran alleges generally that he is entitled to service connection for a left knee disability.  He testified during his Board hearing that he placed constant stress on his knees during service from running during training and jumping in and out of trucks.  He asserted that he received treatment on his left knee during service and underwent patella surgery during service in 1983.

Consistent with the Veteran's assertions, the service treatment records show that the Veteran was treated initially during service in June 1982.  An examination of the knee performed at that time revealed grinding and a "high riding patella."  A probable chondromalacia patella was diagnosed.  Subsequent service treatment records from July 1982 through the early part of 1983 reflect ongoing complaints by the Veteran of left knee pain that was treated with injections into the knee.  In-service examination and treatment in January 1983 confirmed the previous diagnosis of chondromalacia patella.  In April 1983, the Veteran underwent surgery for left patellar realignment.  Subsequent post-surgical follow-up records from later that month show some residual loss of left knee motion.

The post-service VA treatment records show that the Veteran has been followed periodically for ongoing complaints of left knee pain.  In May 2011, the Veteran reported for a VA examination of his right knee.  Although the examination was focused on the right knee, x-rays of the left knee were performed; those studies showed early degeneration involving the medial compartment and the patellofemoral joint.

In November 2012, the Veteran underwent a VA examination of his left knee specifically.  The claims file was reviewed in conjunction with the examination.  Historically, the Veteran reported the onset of left knee pain in 1981, which is consistent with the history shown in the service treatment records.  He reported that the pain was chronic and worsened over time during service.  He denied having any new injuries of the left knee after his separation from service.  Regarding his current symptoms, he reported having daily left knee pain that was located below the kneecap, stiffness, swelling, and instances in which the knee gave way.

On examination, the Veteran demonstrated some loss of flexion of the left knee.  Pain was present on palpation.  Although the Veteran did report instances of giving way, tests for left knee stability were normal.  A residual surgical scar was observed on the left knee; however, no abnormalities were seen in the scar.  X-rays of the knee indicated findings consistent with degenerative joint disease.  Based on the reported history, review of the claims file, and the findings from the examination, the examiner diagnosed left knee patellofemoral syndrome.  The examiner opined that it is at least as likely as not that the Veteran's knee degeneration and patellofemoral syndrome was sustained in service.  As rationale, the examiner noted the Veteran's in-service medical history and concluded that the onset of the Veteran's current left knee problems was in 1982, when the patellofemoral diagnosis was first rendered.

Overall, the evidence shows that the Veteran has left knee degenerative joint disease and patellofemoral syndrome that was first sustained during service in 1982, within his period of honorable service.  The basic elements of service connection are met under 38 C.F.R. § 3.303(a).  As such, the Veteran is entitled to service connection for left knee degenerative joint disease and patellofemoral pain syndrome.  To that extent, this appeal is granted.

	C.  Bilateral Feet

The Veteran alleges generally in his claims submissions that he is entitled to service connection for a bilateral foot disorder.  He specified during his Board hearing testimony that he has pes planus in his feet which was noted at the time of his enlistment.  He testified further that he developed constant foot pain during service, for which he received treatment and was placed on physical profile.  Regarding his current foot problems, he testified that he has received a plantar fasciitis diagnosis in both feet, that he currently wears inserts in his shoes, and that he received periodic injections in his feet for pain management.

Contrary to the Veteran's assertions, the July 1978 enlistment examination report contained in his service treatment records do not note pes planus or any other foot abnormalities.  Further, there is no indication in that record that any pre-service history of foot problems was reported by the Veteran.  Similarly, the claims file does not contain any lay statements from family or friends that support the assertion that the Veteran had a pre-service foot condition, nor are there any pre-service treatment records which indicate that the Veteran had a condition in either foot prior to his enlistment into service.  As such, the Board concludes that the Veteran did not have a pre-existing condition in either foot.

Nonetheless, service treatment records do indicate the onset of foot problems during service.  In December 1978, the Veteran was treated for an acute left foot injury after he landed on it awkwardly during training.  In February 1982, he was treated for right foot pain that had reportedly been ongoing for six months.  An examination at that time revealed a bony prominence in the fourth toe that was interpreted at that time as being a possible fracture.  The records do not show that a fracture was confirmed radiologically.  Indeed, no specific diagnosis was rendered.  The Veteran's right foot symptoms were simply attributed to ill-fitting shoes.

Post-service VA treatment records show that the Veteran has received regular and ongoing podiatric treatment for pain, swelling, and decreased arch heights in both feet.  Those records show ongoing diagnoses of bilateral pes planus, plantar fasciitis, equinus, and xerosis of the skin.  An MRI of the left foot performed in June 2013 revealed evidence of a minimal retro calcaneal bursitis and possible flexor hallucis longus tenosynovitis.  MRI studies of the right foot showed minimal retrocalcaneal bursitis, mild tibiotalar chondromalacia, and moderate degenerative spurring along the anterior tibial plafond.  X-rays performed of the left foot in August 2013 and September 2014 were interpreted as showing the presence of osteophytes and mild degenerative joint disease.

During a February 2012 VA examination of his feet, the Veteran reported bilateral foot pain that was accentuated by use and relieved by arch supports.  On review of the Veteran's claims file, the examiner noted the Veteran's in-service treatment for foot swelling and pain in December 1978 and in February 1982.  Concerning the February 1982 treatment, the examiner noted that symptoms were described so poorly in the record that he was unable to determine the etiology.

On examination, the examiner noted extreme tenderness on the plantar surfaces of both feet.  Tenderness was also present at the arches, heels, and distal aspect of the Achilles tendon.  Longitudinal arch heights were decreased during weightbearing.  Marked pronation was also observed in the weightbearing position bilaterally.  X-rays of the feet revealed no evidence of degenerative or traumatic arthritis.

The examiner diagnosed bilateral pes planus and plantar fasciitis, and opined that it is at least as likely as not that the Veteran's pes planus disorder was incurred during service.  As rationale, the examiner observed that the Veteran was treated for swelling and foot pain in 1982 and 1983.  Apparently accepting the Veteran's reported chronicity of symptoms as being credible, and affording the Veteran the benefit of the doubt in that regard, the examiner concluded that it is at least as likely as not that the Veteran's foot disorder was incurred during service.

Interestingly, the examiner determined that, where the Veteran's pes planus was as likely as not sustained during his active duty service, he opined that it is less likely as not that the plantar fasciitis disorder was incurred during service or caused by an in-service injury, event, or illness.  In that regard, the examiner noted that in-service treatment records document traumatic foot pain, but do not suggest plantar fasciitis at any time during service.  The examiner observed further that the date of onset of the current plantar fasciitis is uncertain, but appears to have been in the last five years according to the Veteran's history.  These opinions are not rebutted by any contrary medical evidence.

As noted above, the service treatment records do reflect that the Veteran reported and received treatment for bilateral foot injuries during his period of honorable active duty service.  Although the Veteran did report during VA treatment in February, March, and April of 2009 that his arch and heel pain had been present for months, he reported during treatment in January 2011 that his foot problems had been ongoing since his period of active duty service.  Overall, the evidence appears to be in relative equipoise as to the question of whether the Veteran has had chronic foot symptoms that date back to his period of honorable active duty service.  Resolving doubt as to that question in the Veteran's favor, the Board finds that it is at least as likely as not that he has experienced chronic foot symptoms currently diagnosed as pes planus.

As the basic elements for service connection are met, the Veteran is entitled to service connection for bilateral pes planus.  To that extent, this appeal is granted. 

	D.  Right Hip

In his claims submissions, the Veteran asserts generally that he is entitled to service connection for a right hip disorder.

Post-service VA treatment records show that the Veteran has been followed periodically for ongoing complaints of right hip pain.  X-rays taken in June 2012 revealed degenerative changes in the right hip.
During VA examination in November 2012, the Veteran reported that he began experiencing radiating right hip pain in 2009.  He described current symptoms that included intermittent flare-ups of pain that radiated into his posterior thigh, hamstrings, calves, and ankles.

Physical examination of the hip revealed painful and diminished right hip motion.  Localized pain was present in the right hip.  X-rays of the right hip revealed mild degenerative joint disease.  The examiner diagnosed mild right hip degenerative joint disease with impingement.  The examiner opined that it is less likely than not that the right hip degeneration was incurred during or caused by an in-service injury, illness, or event, but, is at least as likely as not proximately due to or the result of the Veteran's service-connected back disability.  As rationale, the examiner observed that the Veteran has symptoms that are consistent with early femoroacetabular impingement.  Moreover, the examiner observed, the Veteran altered his gait significantly during flare-ups of sciatic pain, which in turn, at least as likely as not caused impingement in his right hip.  This opinion appears to be consistent with the treatment and medical history shown in the record, and also, is not rebutted by any contrary medical opinion.

Overall, the evidence shows that the Veteran has degenerative joint disease and impingement in his right hip that is at least as likely as not caused by his service-connected thoracolumbar strain with degenerative disc disease.  Accordingly, the criteria for service connection for the Veteran's right hip disability are met under 38 C.F.R. § 3.310(a).  As such, he is entitled to service connection for right hip degenerative joint disease and impingement.  To that extent also, this appeal is granted.

II.  Initial Disability Rating for Cervical Spine Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

Throughout the course of the appeal period, the Veteran's cervical spine disability has been rated according to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, which provides the criteria for degenerative arthritis of the spine.

The rating criteria for cervical and thoracolumbar spine disabilities are expressed under DCs 5235 through 5242.  Regardless of which criteria between DC 5235 through 5242 is applied, disabilities characterized under those DCs are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  For cervical spine disabilities, the General Formula provides for a 20 percent disability rating for disabilities marked by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is appropriate for disabilities marked by forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" for the cervical spine refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) defines that normal range of motion of the cervical spine includes forward flexion and backward extension to 45 degrees each, lateral flexion to 45 degrees to each side, and lateral rotation to 80 degrees to each side.  The normal combined range of motion of the cervical spine is 340 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  The Board notes that service connection and an independent disability rating for left upper extremity radiculopathy associated with the Veteran's cervical spine disability has been assigned and is an issue on appeal.  That issue and consideration of possible other independent disability ratings for other neurological manifestations are discussed more fully in the section below.

Disabilities of the musculoskeletal system, such as spine disabilities, are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

As discussed in greater detail below, the evidence suggests that the Veteran's cervical spine disability may also be manifested by intervertebral disc syndrome (IVDS).  Under DC 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for disabilities with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a maximum schedular 60 percent disability rating is appropriate for disabilities manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Accompanying Note (1) under DC 5243 instructs that, for purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The pertinent evidence includes the findings from a September 2009 VA examination.  During that examination, the Veteran reported ongoing neck pain, but denied having any surgery for his neck or cervical spine.  He also denied having any flare-ups of his neck symptoms and also denied having any incapacitating episodes in relation to his neck.  On physical examination, the Veteran demonstrated cervical spine motion that included painless flexion to 45 degrees; painless extension to 30 degrees; right and left lateral flexion to 30 degrees with slight discomfort being reported at the ends of motion; and painless left and right lateral rotation to 80 degrees.  Based upon those findings, demonstrated combined cervical spine motion was 295 degrees.  Repetitive motion against resistance was not productive of further loss of motion or additional, pain, weakness, impaired endurance, incoordination, or instability.  Palpation of the neck area did not produce any tenderness.  X-rays revealed degenerative disc disease at C6-7.  The examiner diagnosed marked degenerative disc disease at C6-7 with spondylosis.

VA treatment records dated through February 2014 document ongoing complaints of neck pain but do not indicate regular VA treatment for his neck symptoms.  Notably, a June 2011 VA treatment record notes that a physical examination that included range of motion tests of the cervical spine indicated full ranges of motion with mild discomfort being reported by the Veteran during flexion and extension.

During a November 2012 VA examination, the Veteran denied experiencing any significant change in his neck condition since his previous examination in 2009.  He reported daily achy pain with stiffness in his neck region that was generally worsened by cold weather.  He reported also that he experienced two or three flare-ups of neck pain a month, with each flare-up lasting for up to several hours.  He stated that he avoided rotating his neck, especially to the left side, during such flare-ups.  Occupationally, the Veteran reported that he last worked as an account executive salesman, but that he had not been employed since February 2010.  Still, he denied that his cervical spine disability caused any functional limitations or that it was the cause of his unemployment.

On examination, the Veteran was able to produce cervical spine forward flexion to 45 degrees with pain beginning at 40 degrees; extension to 45 degrees with pain beginning at 40 degrees; right lateral flexion to 30 degrees with pain being reported from 25 degrees; left lateral flexion to 45 degrees with pain beginning at 35 degrees; right lateral rotation to 80 degrees with pain beginning from 70 degrees; and left lateral rotation to 75 degrees with pain beginning from 60 degrees.  Repetitive motion tests were productive of further loss of right lateral flexion to 25 degrees, left lateral flexion to 40 degrees, and left lateral rotation to 65 degrees due to weakness, incoordination, and pain.  Taking into consideration reported pain and further loss of motion after repetitive movements, the foregoing data indicates no less than 270 degrees.  Localized tenderness to palpation was noted over the cervical spine and guarding was observed.  Spasms were present and productive of an abnormal spine contour.  IVDS was not observed at that time.  A cervical spine MRI revealed findings consistent with degenerative disc disease at C6-7.

During re-examination of the cervical spine in February 2014, the Veteran continued to report ongoing and daily neck pain that continued to flare-up in cold weather.  According to the Veteran, these flare-ups occurred two or three times a week and rendered the Veteran unable to do anything for several hours.  He stated that when pain was severe, he lay down for a few hours until the pain subsided.  He continued to deny any history of surgery or injections for the cervical spine.  He also continued to deny having any periods of incapacitation marked by physician prescribed bed rest over the previous 12 months.

On examination, the Veteran demonstrated cervical spine motion that included forward flexion to 45 degrees; extension to 40 degrees; right and left lateral flexion to 35 degrees; and right and left lateral rotation to 65 degrees.  Pain was reported at the endpoints of all motion, except for left lateral rotation, where pain reportedly began from 60 degrees.  Repetitive motion was productive of additional loss of left lateral rotation to 60 degrees, but did not result in any further loss of motion in any other direction of cervical motion.  The foregoing range of motion results indicate combined cervical spine motion of no less than 280 degrees.  Localized tenderness was noted with palpation over the cervical spine.  Also, muscle spasms were observed; however, the spasms at that time were not productive of abnormal gait or spine contour.  No guarding was observed.  There was no evidence of ankylosis.  Although IVDS was noted by the examiner, again, the Veteran denied having any periods of incapacitation with physician prescribed bed rest at any time over the preceding 12 months.  X-rays revealed straightening of the normal lordosis with mild scoliosis; once again, however, those manifestations did not cause an abnormal gait.  Overall, the radiological findings were interpreted as showing degenerative disc disease at C6-7.

Occupationally, the examiner opined that, despite symptoms of pain, fatigability, incoordination, and weakened movement during repetition, those symptoms did not limit the Veteran's functional ability significantly.  As such, the examiner opined, no decrease in range of motion was expected during repetitive motion in the performance of his occupation or during flare-ups.

During his January 2015 Board hearing, the Veteran continued to report constant neck pain that worsened in cold weather and after being seated for long periods of time.  Thus, he testified, he required the opportunity to stand up and walk around periodically.  In terms of function, he testified that he has problems bending over and lifting for long periods.

The foregoing evidence shows that the Veteran's cervical spine disability has been manifested by chronic pain, stiffness, fatigability, incoordination, weakness, diminished cervical spine forward flexion to no less than 40 degrees with limitations of pain during motion being considered, and combined cervical spine motion to no less than 270 degrees.  Repeated evaluations performed during treatment and during VA examinations showed no evidence of ankylosis and the Veteran has consistently denied (and indeed, the evidence does not show) any history of surgical intervention or in-patient care for his cervical spine.  Overall, the criteria for a disability rating higher than 20 percent under the General Formula are neither met nor approximated by the demonstrated function and symptomatology.

Mindful of the additional criteria in DeLuca, which are discussed above, the Board notes that the Veteran's cervical spine disability was, for all periods relevant to this appeal, manifested primarily by pain, stiffness, and loss of cervical spine motion.  Nonetheless, in view of the extent of cervical motion shown by the Veteran throughout the relevant appeal period during ordinary motion tests and during repetitive motion tests, the disability picture shown in the evidence is not consistent with the degree of loss of motion contemplated for a higher disability rating under the General Formula, or, with ankylosis.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Although IVDS was apparently noted during the most recent February 2014 VA examination, the Veteran has expressly denied having any periods of incapacitation throughout the course of the appeal period.  Indeed, there is no indication in the record that any of the Veteran's treating physicians have prescribed bed rest for treatment of the Veteran's cervical spine disability.  Accordingly, there is no basis in the record for assigning a disability rating under DC 5243 for IVDS.

In considering the applicability of other provisions under 38 C.F.R., Parts 3 and 4, as mandated under Schafrath, the Board has considered whether the evidence warrants consideration of extra-schedular disability ratings pursuant to the provisions under 38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the manifestations from the Veteran's cervical spine disability have resulted in an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the General Formula shows that the selected rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the General Formula; however, the Veteran's cervical spine disability has not been productive of the manifestations or disability picture required for a higher disability rating.  As such, it cannot be said that the available schedular ratings are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's cervical spine disability, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already contemplated and provided in this decision, are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in this case.

Overall, the evidence does not support the assignment of an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease, C6-7, with spondylosis.  To that extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for left knee degenerative joint disease and patellofemoral pain syndrome is granted.

Service connection for a bilateral pes planus is granted.

Service connection for a right hip degenerative joint disease and impingement is granted.

An initial disability rating in excess of 20 percent for cervical spine degenerative disc disease, C6-7 with spondylosis, is denied.


REMAND

In relation to the Veteran's claim of entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31, the Board notes that the claims file contains only limited documentation and evidence as to that issue, and does not appear to include the Veteran's vocational rehabilitation folder.  Clearly, the evidence in the Veteran's vocational rehabilitation folder is likely to contain additional arguments, medical evidence, and other documentation that are highly relevant to this appeal.  Accordingly, VA must insure that the Veteran's vocational rehabilitation folder is associated with the electronic record.

Regarding the Veteran's claim for service connection for a deformity on his chest due to gynecomastia surgery, the Veteran has alleged that he has a visible indentation on both sides of his torso and ongoing tenderness in that area that resulted from in-service surgery in 1983 to remove lumps from his chest.  Service treatment records from October 1986 reference a history of gynecomastia surgery in 1983, and that he has had ongoing pain in his left pectoral.  A March 2015 private opinion from Colorado Dermatology Specialists notes that the Veteran has objectively observed scarring that resulted from the removal of two softball-sized masses from his chest.

Despite the foregoing evidence, the Veteran has not yet been afforded a VA examination of his claimed chest deformity.  Such an examination should be afforded at this time.  38 C.F.R. § 3.159(c)(4).

In relation to his claim for service connection for a left shoulder disorder, the Veteran has alleged in his Board hearing testimony that he sustained a left shoulder injury while playing football in the timeframe of 1979 or 1980.  He testified further that he received treatment on his left shoulder throughout his active duty service, including cortisone shots.  His testimony suggests that he has experienced ongoing and chronic symptoms in his left shoulder since separating from service.  Somewhat consistent with the Veteran's allegations, the post-service treatment records do show that the Veteran has received ongoing private and VA treatment since 1996 for left shoulder injuries reported by the Veteran as having been sustained during service.

Service treatment records do not document a football-related left shoulder injury.  Nonetheless, service treatment records dated May 1980 show that the Veteran did report shoulder pain while he was hospitalized for injuries sustained after he landed on his neck while trying to execute a backflip.  A physical examination performed during the hospitalization revealed that the Veteran was unable to abduct his shoulders.  Nerve conduction studies showed neurological findings that were consistent with a C5 nerve lesion and nerve root radiculopathy; however, it is unclear from the record as to whether the Veteran's shoulder complaints were being attributed to the neurological injuries, or, whether the shoulder complaints were manifestations of a separate orthopedic injury.  Later that month, the Veteran was evaluated for ongoing left shoulder pain that was present when he turned his neck quickly or stood for long periods of time.  Treating medical staff provided a diagnosis of a resolving traction injury of the C4-5 nerve root.

The Veteran was afforded a VA examination of his left shoulder in November 2012.  In the corresponding report, the examiner diagnosed chronic left shoulder impingement and degenerative joint disease, status-post arthroscopic surgery; but opined that it is less likely than not that the diagnosed disorder was sustained during service or caused by an in-service injury, event, or illness.  As rationale, the examiner noted erroneously that the service treatment records contain only one isolated reference to left shoulder pain in a December 1986 medical examination report.  In that regard, it appears that the examiner either failed to recognize the Veteran's left shoulder complaints and treatment in 1980, or, neglected to include the May 1980 complaints and treatment in the states rationale.  Thus, it is unclear as to what extent the Veteran's left shoulder injury, complaints, and treatment in May 1980 impacts the examiner's conclusion.  For this reason, the VA examiner's November 2012 opinion is incomplete.  Accordingly, the Veteran should be afforded a new VA examination to determine the nature of his left shoulder disorder, and, whether the diagnosed disorder is related in any way to his active duty service.  38 C.F.R. § 3.159(c)(4).

Regarding his claim for an initial disability rating in excess of 30 percent for left upper extremity radiculopathy, the Veteran was most recently afforded a VA examination in February 2014.  At that time, the Veteran reported symptoms of ongoing numbness in his left forearm that radiated into his left hand and the third, fourth, and fifth fingers.  No functional impairment attributable to his neurological symptoms was reported by the Veteran or noted by the examiner.  During his January 2015 Board hearing, the Veteran testified that he experiences constant pain and numbness that caused him to drop a box at work and sustain a work-related injury to his left hip.  He testified further that he had difficulties performing tasks that required him to work above shoulder level, such as reaching up to shelves and hanging curtain rods.

Overall, the evidence indicates that radicular symptoms in the Veteran's upper left extremity have worsened since his February 2014 examination and resulted in various functional limitations.  Under the circumstances, the Veteran should be afforded a new VA examination of his left upper extremity radiculopathy.  38 C.F.R. § 3.159(c)(4).

In regard to the Veteran's claim for a TDIU, that issue was denied by the RO in a February 2014 rating decision.  Although a timely Notice of Disagreement (NOD) as to that issue was received from the Veteran in May 2014, the RO has yet to issue a Statement of the Case (SOC) that readjudicates the Veteran's claim for a TDIU.

In instances where the Veteran has filed a timely NOD and VA has not issued an SOC, the Board is required to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the AOJ should readjudicate the issue of the Veteran's entitlement to a TDIU, and if adjudicated unfavorably, provide the Veteran with an SOC as to that issue.

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his chest deformity, left shoulder, upper left extremity radiculopathy, and his service-connected disabilities since February 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claim for a TDIU should be readjudicated by the AOJ.  If the determination remains adverse to the veteran, he and his representative should be furnished an SOC and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary in order to perfect appeals to the Board concerning these issues.  38 C.F.R. § 20.302(b).

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 3; service connection for left shoulder impingement, bursitis, and AC joint arthritis; entitlement to service connection for a deformity on the chest due to gynecomastia surgery; entitlement to an initial disability rating in excess of 30 percent for left upper extremity radiculopathy; and entitlement to a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his chest deformity, left shoulder, and left upper extremity radiculopathy.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his chest deformity, left shoulder, upper left extremity radiculopathy, and his service-connected disabilities since February 2014.

3.  Obtain the Veteran's vocational rehabilitation folder and associate it with the electronic claims file.

4.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of the claimed deformity on his chest, and, whether the claimed condition is related in any way to the Veteran's active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings from the examination, the VA examiner should provide a diagnosis pertinent to the claimed chest deformity.   The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the diagnosed disorder was sustained during his active duty service from August 9, 1978 through May 16, 1985, or, resulted from an injury, illness, or event sustained during that period of service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and the Veteran's statements and hearing testimony.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

6.  The Veteran should also be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his left shoulder disorder, and, whether the diagnosed disorder is related in any way to the Veteran's active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings from the examination, the VA examiner should consider and address the following questions:

	(a) does the Veteran have an orthopedic diagnosis for 	his left shoulder?

	(b) is it at least as likely as not (at least a 50 percent 	probability) that the diagnosed disorder was sustained 	during his active duty service from August 9, 1978 	through May 16, 1985, or, resulted from an injury, 	illness, or event sustained during that period of 	service?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's statements and hearing testimony, and previous VA examination reports.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

7.  The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the current severity of his left upper extremity radiculopathy.  The entire claims file must be made available to the VA examiner and the examiner must review the entire claims file in conjunction with the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should identify all neurological manifestations associated with the Veteran's left upper extremity radiculopathy, and for any such manifestations, offer an opinion as to which nerve groups are affected.  The examiner should characterize the severity of each such manifestation as being complete or incomplete, and if incomplete, opine as to whether such incomplete paralysis is mild, moderate, or severe.

The examiner should also comment on the effect of the noted symptoms and manifestations on the Veteran's daily life and economic adaptability, and expressly state whether the Veteran is able to return to his regular occupation.  If the Veteran is unable to return to his regular occupation, then the examiner must offer an opinion as to whether the Veteran is now unable to secure or follow a substantially gainful occupation because of his left upper extremity radiculopathy.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

8.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

9.  After completion of the above development, the Veteran's claims for VA Vocational Rehabilitation & Employment benefits under 38 U.S.C. Chapter 31; service connection for left shoulder impingement, bursitis, and AC joint arthritis; service connection for a deformity on the chest due to gynecomastia surgery; and an initial disability rating in excess of 30 percent for left upper extremity radiculopathy should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


